Citation Nr: 1206558	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  04-37 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, claimed as bad nerves and post traumatic stress disorder (PTSD); and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This matter has been remanded by the Board in October 2007, June 2009, and October 2010.

As will be discussed below, the Board has recharacterized the claim to more accurately reflect the Veteran's intentions.

The issue of entitlement to service connection for an acquired psychiatric disability to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1997, the Board denied the claim for service connection for a psychiatric disability.  

2.  Some of the evidence received since November 1997 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability, to include PTSD. 




CONCLUSIONS OF LAW

1.  The November 1997 Board decision that determined that new and material evidence was not submitted to reopen a claim for service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1100 (2011).


2.  New and material evidence has been received, and the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board finds that VA compliance with the mandates of the VCAA is sufficient to permit review of the petition to reopen for entitlement to service connection for an acquired psychiatric disability, to include PTSD, which is remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petition to reopen, a detailed discussion of the impact of the VCAA on this appeal is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).





LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

An April 1991 rating decision determined that there was new and material evidence to reopen the claim for entitlement to service connection for a psychiatric disorder.  However, the RO denied the claim because the evidence considered did not present a new factual basis to warrant a grant of service connection for a psychiatric disorder to include PTSD.  The evidence then of record contained no diagnosis of PTSD.  The Veteran appealed that decision to the Board.  In a November 1997 decision, the Board determined that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for a psychiatric disability.  In particular, there was no evidence of a nexus between the Veteran's service and a current psychiatric disability.  This decision is final and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1100.  

In September 2002, the Veteran sought to reopen the claim for "bad nerves" in 1964 while serving in Korea.  In June 2011, he added a claim for PTSD.  In a June 2011 PTSD stressor statement, the Veteran contended that he has PTSD as a result of the stress of serving in the DMZ in March 1964.  Thus, because the Veteran has previously claimed service connection for a psychiatric disability and PTSD as related to his service in Korea and both have been considered by VA before, the Board has recharacterized the claim as reflected above.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final November 1997 Board decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent to the Board decision includes, but is not limited to, VA, private, and Social Security Administration (SSA) records; and the Veteran's statements.  As noted, the Veteran's claim was previously denied because there was no evidence of a nexus between a psychiatric disability and the Veteran's service.  However, a March 2011 VA treatment record reflects a diagnosis of PTSD, which was not previously of record.  Additionally, in his June 2011 statement, the Veteran provided additional details about his alleged PTSD stressor, specifically the stress of serving on the DMZ in March 1964.  This evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  Further, as its credibility is presumed, this evidence raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since November 1997 warrants a reopening of the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disability to include PTSD is reopened, and to this extent only, the appeal is granted. 


REMAND

In his June 2011 statement, the Veteran stated that in March 1964 while serving in the DMZ, his unit was under the stress of gun fire, sniper fire, and ambush by the North Korean Army.  The Veteran reported that his unit encountered a North Korean agent who started to throw a knife at him but a sergeant told the North Korean to drop the knife, which he did.  After the North Korean agents started to run away, the Veteran contended that he was about to shoot at them but the sergeant told him not too.  He added that he was afraid the North Koreans would come back and kill the unit when they stayed in the DMZ overnight.

The Board observes that the claim for PTSD has not been developed by the RO in the first instance.  The Veteran must be provided with a duty to notify and assist letter specific to his claim for PTSD.  

Additionally, the Board concludes that efforts need to be made to attempt to corroborate the Veteran's alleged stressor.  It appears that he is alleging that he was in fear of hostile military activity.  Accordingly, VA must undertake efforts to ascertain whether his claimed stressor is consistent with the places, types, and circumstances of his service.  38 C.F.R. § 3.304(f)(3).  The Veteran's available service personnel records reflect that he served in Korea from September 1963 to September 1964.  The records do not contain many details of his service in Korea.  For example, there is no indication that he served in the DMZ or that he was in a combat zone.  However, the Veteran's complete service personnel records, to include those of his unit, have not been requested.  Because there is a diagnosis of PTSD and the Veteran has provided a stressor, a remand is necessary to attempt to corroborate such.  38 C.F.R. § 3.304(f)(3).

Additionally, it appears that not all of the Veteran's VA treatment records have been associated with the claims file.  On remand, VA treatment records dated from 2005 to the present should be associated with the claims file, to include those dated from January 2011 to the present from VA Heartland-East, mental health outpatient.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a duty to notify and assist letter regarding how to substantiate his claim for an acquired psychiatric disability, to include PTSD.  The letter should contain the information specific to substantiating a claim for PTSD.

2.  Obtain VA treatment records dated from 2005 to the present to include those dated from January 2011 to the present from VA Heartland-East, mental health outpatient, which contain his diagnosis of PTSD.  

3.  Obtain the Veteran's complete service personnel records.

4.  Attempt to corroborate his PTSD stressor as alleged in his June 2011 statement.  The Board is specifically interested in ascertaining whether the evidence reflects that the Veteran served in the DMZ and could have been in fear of hostile military activity from North Korean agents.  The Veteran reported that he served with the 8th Cavalry, 1st Cavalry Division at the DMZ in March 1964.  All reasonable efforts to corroborate his stressor must be undertaken, to include obtaining any relevant unit records and contacting JSRRC, if determined necessary.

5.  If and only if the RO determines that there is sufficient evidence to corroborate that the Veteran's claimed stressor is consistent with the places, types, and circumstances of his service, schedule the Veteran for a VA examination to be conducted by a VA psychiatrist or psychologist, or with one whom VA was contracted, to evaluate his claim for service connection for PTSD.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records; VA, private, and SSA treatment records; and statements of the Veteran, the examiner should render any relevant diagnoses pertaining to the claim for PTSD.

If a diagnosis of PTSD is made, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's stressor of fearing an attack by North Korean agents while serving in the DMZ in March 1964 is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

The examiner should observe the following regulation 38 C.F.R. § 3.304(f)(3) as well as any additional guidance provided when rendering the opinion.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


